          Case 4:18-cv-00500-JM Document 171 Filed 11/26/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

 ZEST LABS, INC. f/k/a INTELLEFLEX              §
 CORPORATION; and ECOARK                        §
 HOLDINGS, INC.                                 §
                                                §
 Plaintiffs,                                    §         Civil Action No. 4:18-cv-500-JM
                                                §
 v.                                             §           JURY TRIAL DEMANDED
                                                §
 WALMART INC. f/k/a                             §
 WAL-MART STORES, INC.                          §
                                                §
 Defendant.



                                      SCHEDULING ORDER

        It is hereby ORDERED that the following schedule of deadlines is in effect until further

order of this Court:

 Date                    Event
 June 1, 2020            Jury Trial

                         Parties shall be prepared to start the evidentiary phase of trial
                         immediately following jury selection

 June 1, 2020            9:00 a.m. Jury selection



 May 21, 2020            10:00 a.m. Pretrial conference before Judge Moody



 May 8, 2020             Deadline to file notice of time requested for (1) voir dire; (2) opening
                         statements; (3) direct and cross examinations; and (4) closing arguments

 May 8, 2020             Deadline to file responses to motions in limine
        Case 4:18-cv-00500-JM Document 171 Filed 11/26/19 Page 2 of 3




May 1, 2020         Deadline to file motions in limine and pretrial objections

May 1, 2020         Deadline to file joint final pretrial order, joint proposed jury instructions
                    with citation to authority and form of the verdict for jury trial


April 24, 2020      Deadline to exchange objections to pretrial disclosures (Witness List,
                    Deposition Designations, and Exhibit List) that were exchanged on
                    April 17, 2020

                    For video depositions, each party is responsible for preparation of the
                    final edited video in accordance with their parties’ designations after the
                    resolution of, or the Court’s rulings on, objections


April 17, 2020      Deadline to file notice of request for daily transcript and/or real time
                    reporting of court proceedings due.

April 17, 2020      Deadline to exchange pretrial disclosures (Witness List, Deposition
                    Designations, and Exhibit List) by the Party without the Burden of
                    Proof

                    Deadline to exchange objections to pretrial disclosures (Witness List,
                    Deposition Designations, and Exhibit List) that were exchanged on
                    April 3, 2020

                    Each party who proposes to offer deposition testimony shall serve a
                    disclosure identifying the page and line numbers to be offered
April 3, 2020       Deadline to exchange pretrial disclosures (Witness List, Deposition
                    Designations, and Exhibit List) by the Party with the Burden of Proof

                    Each party who proposes to offer deposition testimony shall serve a
                    disclosure identifying the page and line numbers to be offered


TBD                 Hearing on any remaining dispositive motions (including Daubert)


March 27, 2020      Deadline to file reply to any dispositive motions and/or any other
                    motions that may require a hearing (including Daubert)

March 20, 2020      Deadline to file response to any dispositive motions and/or any other
                    motions that may require a hearing (including Daubert)
       Case 4:18-cv-00500-JM Document 171 Filed 11/26/19 Page 3 of 3




February 28, 2020    Deadline to file dispositive motions and any other motions that may
                     require a hearing (including Daubert)

January 31, 2020     Expert Discovery deadline




      The motions to modify the scheduling order (ECF Nos. 166, 168) are GRANTED.

      IT IS SO ORDERED this 26th day of November 2019.



                                                       _________________________

                                                       United States District Judge
